DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because claim recites “receiving, via the one or more user interfaces, one or more user inputs defining one or more features”. It appears applicant meant to recite “receiving, via the one or more user interfaces, one or more user inputs defining the one or more features”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1 is rejected on the ground of nonstatutory double patenting over claims 1 of U. S. Patent No. 11,226,725 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1. Instant Application (17/576402) A method comprising: receiving, via one or more user interfaces, one or more user inputs indicating one or more features associated with one or more entities; 



receiving, via the one or more user interfaces, one or more user inputs defining one or more features; 









retrieving, from an event store, data associated with the one or more entities; 

generating one or more features based on the retrieved data and the one or more user inputs defining the one or more features; 

generating one or more visualizations of the one or more features for display on the one or more user interfaces; 

generating a feature vector as part of a machine learning model based on the one or more features; and 

exporting the feature vector to a production environment for use in the machine learning model.

Claim 1. (US Patent No. 11226725)  
A method comprising: 
receiving, via one or more user interfaces, one or more user inputs indicating one or more machine learning features associated with event data for one or more entities for use in a machine learning model; 

receiving, via the one or more user interfaces, one or more user inputs defining the one or more machine learning features at least by associating selected event data, wherein the selected event data is selected based on the one or more user inputs, with a machine learning feature in the one or more machine learning features and associating at least one operation to perform on the selected event data; 

retrieving, from an event store, the selected event data; 

generating values for the one or more machine learning features based on the retrieved selected event data and the at least one operation; 

generating one or more visualizations of the one or more machine learning features for display on the one or more user interfaces; 

generating a feature vector as part of a machine learning model based on the one or more machine learning features; and 
exporting the feature vector to a production environment for use in the machine learning model. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pyati (U.S. Patent Application Publication 2019/0311301 hereinafter Pyati)

With regard to claims 1, Pyati teaches a method, a non-transitory computer-readable medium, a feature studio comprising: 
receiving, via one or more user interfaces, one or more user inputs indicating one or more features associated with one or more entities <fig 3D, features such as photo/video can be uploaded for an item para 0104>; 
receiving, via the one or more user interfaces, one or more user inputs defining one or more features <user can define views/features para 0105>; 
retrieving, from an event store, data associated with the one or more entities <historical data can be stored and retrieved for a listing of an item para 0039>;
generating one or more features based on the retrieved data and the one or more user inputs defining the one or more features <based on history and user input, additional features can be generated para 0014>; 
generating one or more visualizations of the one or more features for display on the one or more user interfaces <attributes can be displayed para 0100, fig 3B>; 
generating a feature vector as part of a machine learning model based on the one or more features <feature can be extracted (generated) for machine learning model fig 2 para 0085>; and 
exporting the feature vector to a production environment for use in the machine learning model <feature vector can be computed for use in the learning system to produce new listings that can be used para 0014, 0094>.  

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173